Citation Nr: 0032689	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  94-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation for abnormality of 
the spine and femur, including deformity of L4-5 with right 
pelvic tilt, compensatory rotoscoliosis and osteoarthritic 
changes, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in July 1994 and April 2000 by the 
Togus, Maine, Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its March 1998 remand.


FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.

2.  The veteran's service-connected low back disability is 
manifested by chronic radiating back pain, muscle spasms, and 
right leg numbness with little relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for abnormality of 
the spine and femur, including deformity of L4-5 with right 
pelvic tilt, compensatory rotoscoliosis and osteoarthritic 
changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1981 rating action, service connection was 
granted for a back disability and a 20 percent evaluation was 
assigned.  In May 1991 the evaluation was increased to 40 
percent.

In March 1994 the veteran filed an application for increased 
rating.  In support of his claim he submitted VA outpatient 
treatment records dated from November 1993 to March 1994.  
These records show treatment for complaints of low back pain 
and right leg weakness.  On examination in January 1994 range 
of motion of the back showed forward flexion limited to 40 
degrees.  The veteran could not bend backward at all and 
laterally hardly at all.  Rotation to the right was about 40 
degrees and to the left 50 degrees.  Sitting, straight leg 
raising was negative.  The veteran had right hip pain on 
external rotation but not on internal rotation and the other 
side was fairly normal.  The examiner determined the veteran 
had peripheral neuropathy.

On VA examination in May 1994, the veteran reported that he 
had been disabled since 1983 and prior to that had a cleaning 
business.  He reported that he had been on Social Security 
for the past seven years.  While in service the veteran noted 
the gradual onset of low back pain aggravated by carrying 
heavy ammunition belts while in boot camp.  He was treated 
symptomatically for a short time and his problem cleared.  
Following discharge from service the veteran's low back pain 
gradually worsened.  About 40 yeas ago he was evaluated and 
told his spine was "crooked."

The veteran's current complaints were of recurrent attacks of 
low back pain.  More recently the pains have also occurred in 
his right leg, usually in conjunction with low back pain.  
The outside portion of the right leg was described as feeling 
as if it were going to sleep and at times feels weak.  
Physical examination revealed a severe spinal deviation.  The 
iliac crests were level.  The veteran claimed decreased 
sensation in the entire right leg and right foot.  The 
veteran was able to do toe and heel walking.  Forward flexion 
was possible until the fingertips reached close to the mid-
shin level.  Lateral bending to the right was markedly 
decreased but essentially normal to the left.  

On motor testing there was no genuine loss of strength.  
Ankle jerks were 1+ bilaterally and knee jerks were 2+ 
bilaterally.  The circumference of both calves was equal at 
38 centimeters.  The circumference of the right side, at a 
level 15 centimeters above the superior pole of the patella, 
was 49 centimeters and on the left 48 centimeters.  The 
veteran had a longitudinal scar running the full length of 
the medial thigh and beyond the left knee which was a vein 
donor site of his cardiac surgery.  The hips had a normal 
range of motion.  Straight leg raising on the right was 45 
degrees and on the left 90 degrees.  The pulses in the right 
leg were markedly reduced including the right inguinal pulse.  
The dorsalis pedis on the right was not felt and the 
posterior tibial pulse was weak.  A previous CT scan revealed 
a severe rotoscoliosis with a blocked vertebral body at L3-4 
and a hemivertebra at L5.  At L4-5 there was some narrowing 
of the lower portion of the right neural foramen.  There was 
marked overgrowth of the articulating facets on the right at 
the lower end of L4.  The examiner concluded in pertinent 
part that the veteran's more recent difficulties were not a 
direct result of his time in the service, but were the 
inevitable complications of his major underlying lumbar spine 
condition.  The examiner opined that the intermittent pain in 
the right leg with paresthesia may be due to arterial 
insufficiency and was less likely due to lumbar radiculitis.  

At his RO hearing in January 1995 the veteran testified that 
his back ached constantly with pain and numbness radiating 
down into his right leg.  He testified that his right leg was 
frequently unstable and caused him to fall.  The veteran also 
testified that he could walk 3/8ths of a mile, but otherwise 
could not do much at all.  He testified that it hurt to bend 
over, that he had difficulty climbing stairs and could drive 
about 15 to 30 minutes at a time.  He also testified that he 
had muscle spasms and arthritis. 

VA outpatient treatment records dated from November 1994 to 
January 1995 show evaluation for an unrelated abdominal 
aortic aneurysm.  

On examination in April 1995 the veteran was evaluated for 
numbness in his right lateral calf and some weakness of the 
right ankle extension.  The tibial area was full of bruises 
and heel bruises.  The veteran stated that he swings outward 
with his right leg when walking and was not always sure where 
he was placing it thereby banging his shin into things.  A 
previous EMG did not show any evidence of significant 
generalized neuropathy or single nerve root neuropathy.  On 
examination straight leg raising in the sitting position at 
90 degrees produced some pain in the posterior lateral distal 
thigh on the right, but not on the left.  He did have some 
sensory loss over the L5 distribution.  The examiner stated 
that he previously thought this might be a common perineal 
nerve lesion or old injury but the EMG was not consistent 
with that.  Left ankle extension was perfectly normal and on 
the right was 80 percent of that, but not enough to alter his 
gait significantly however.  Ankle reflex was diminished by 
about 1/2 a unit on the right as compared to the left, the left 
being about 1-1/2 + and the right being 1+.  The examiner noted 
his rating examination was essentially unremarkable and 
concluded the problem was a chronic degenerative low back 
problem, probably multifactorial.  The veteran was not 
considered a candidate for surgery.  

On VA examination in July 1995 the veteran complained of 
constant aching low back pain, which was worse on the right.  
He took Salsalate on a daily basis, which he reported only 
"takes the edge off."  Occasionally the pain radiates to 
the right leg.  He reported that he was unable to tolerate 
walking greater than 200 yards due to leg cramps and right 
hip pain.  He was unable to tolerate lifting in excess of 45 
pounds.  He complained of a constant lack of sensation to pin 
prick over the anterior aspect of the lower leg.  
Occasionally he also developed a prickly sensation over the 
top of the right foot and an inability to lift his right 
thigh.  He constantly walked with a limp.  He stated that he 
usually he was comfortable when lying down and denied any 
lack of sleep secondary to back pain.  The veteran had not 
worked for the last seven years secondary to heart problems.  

Examination of the lumbar spine showed obvious rotoscoliosis.  
Forward flexion was limited to 45 degrees and extension was 
limited to 0 degrees.  Rotation was less than 10 degrees on 
both sides.  Lateral side bending was limited to about 15 
degrees bilaterally.  Straight leg raising on the right was 
limited to 30 degrees and to 90 degrees on the left, mainly 
secondary to right hip pain and tightness in the posterior 
thigh musculature on the left side.  Sensation was decreased 
over the anterior lateral aspect of the right lower leg.  
Sensation over the dorsum of the foot was intact at this 
point in time.  Deep tendon reflexes were 2+ and symmetrical.  
A CT scan of the lumbar spine showed congenital abnormalities 
and rotoscoliosis of the lower lumbar spine.  There was early 
narrowing of the inferior portion of the right neural 
foramen.  Thecal sac was located in the right side of the 
spinal canal at L4-5 in conjunction with the rotoscoliosis.  
There was no significant central bony stenosis of the canal 
seen.  

VA outpatient treatment records dated from July 1995 to March 
1996 to show continued evaluation and treatment for 
complaints of right leg pain and weakness and was issued a 
cane.  On evaluation in March 1996 the veteran reported that 
he had a lumbar corset which bothered his stomach and that 
activities in a sitting position aggravated his low back 
pain, which sometimes radiates down to his right leg.  On 
examination the veteran ambulated with a limp and could walk 
on heels and toes with some discomfort.  Range of motion of 
the lumbar spine showed forward flexion limited to 40 degrees 
and extension to a neutral position.  Lateral bending was to 
about 10 degrees to either side with some discomfort.  He had 
scoliosis of the lower lumbar spine and the left hip was 
higher than the right.  There was tenderness over the lumbar 
area midline and right side without any paraspinal muscle 
spasms.  Range of motion of the bilateral lower extremities 
was full without any discomfort.  Straight leg raising test 
was negative bilaterally.  Deep tendon reflexes were within 
normal limits except right knee jerk was 1+.  He had pulses 
in the feet and no pedal edema.  

On VA examination in August 1996 the veteran complained of 
constant aching pain in the small of his back occasionally 
relieved by Salsalate, which he takes on a regular basis.  
The back pain was aggravated by walking and he could walk no 
more than a 1/2 mile.  The pain spread down the right leg 
posteriorly to the thigh, calf, foot and all of the toes.  He 
also reported numbness on the front of the right thigh and 
calf but this was only occasional as were paresthetic 
sensations, which occurred on both sides of the right leg.  
The left leg was unaffected.  He walked with a cane and used 
a back brace.  He had no complaints of bladder dysfunction 
and reported occasional erections.  

When standing, he had mild convexed scoliosis of the dorsal 
spine to the right and of the lumbar spine to the left.  He 
tended to lean to the right.  Forward flexion was to 60 
degrees.  Lateral flexion and rotation to the right were 
slightly affected but were severely restricted on the left.  
Extension was no more than 10 degrees.  This appeared to be 
associated with muscle spasm of the lower back.  Power in the 
right lower limb appeared to be affected proximally, 
particularly for thigh flexion.  There was also minimal 
atrophy of the right quadriceps, which measured two 
centimeters less on the left at ten centimeters above the 
patella.  Otherwise strength in the right leg was good.  Deep 
tendon reflexes were present and symmetrical in the knees and 
ankles.  The plantar responses were flexor.  The examiner 
concluded the veteran's back disorder significantly impaired 
the veteran's ability to walk or to work.  Also the veteran 
was unable to complete dressing and undressing without 
difficulty over a reasonable period of time.  

On subsequent VA examination in September 1996 the veteran's 
primary complaints were of low back pain along with right leg 
pain.  The right leg pain has also been associated with 
numbness and all of this has been intermittent.  The right 
leg, involving the right medial and lateral calf, was 
described as being "asleep."  The numbness was said to stop 
at the ankle.  The veteran reported that the right foot 
"felt fine."  The sleepy feeling in the area of the right 
calf occurred while the veteran was sitting, but getting up 
into a standing position made the tingling and numbness clear 
within a minute or two.  The numbness or tingling, however 
did not always occur when sitting.  Prolonged walking would 
also start it and following its occurrence will later recur 
more easily.  The low back pain involved both areas of the 
lumbar spine.  The veteran also had occasional prickly 
sensations over the top of the right foot.  In the area of 
the anterior shin, the numbness was said to be almost 
constant.

Examination revealed the veteran's spine was deviated to the 
right.  A shoe-lift under the right leg of 3/8 inches was 
required to level the iliac crests.  Trunkal flexion was 70 
degrees.  Lateral bending and extension revealed no motion in 
the lower lumbar area.  The veteran claimed decreased 
sensation in all of the right leg except for the lateral calf 
where the sensation was said to be equivalent to the opposite 
side.  The toe and heel walking was normal.  The right ankle 
jerk was 1+ and the left was 2+.  The knee jerks were 2+ 
bilaterally.  There was no demonstrable motor deficit.  In 
the sitting position, the legs could be brought parallel to 
the floor.  When supine, straight leg raising was 30 degrees 
on the right and 80 degrees on the left.  The pedal pulses in 
the left foot were good.  The right posterior tibial pulse 
was palpable, but less than the left.  The right dorsalis 
pedis was absent.  The circumference of the thigh, at a level 
15 centimeters above the superior pole of the patella, 
bilaterally was 49 centimeters.  The calf circumference 
bilaterally was 39 centimeters.  The examiner concluded the 
veteran suffered from service aggravation of major congenital 
abnormalities of the lumbar spine.  However the latest 
difficulties were not so much complications of service-
connected events, but rather the inevitable results of his 
major underlying congenital condition.  The paresthesia in 
the right leg was thought to be due to radiculitis.  The 
clinical impression multiple congenital (hereditary) 
abnormalities of the lumbar spine; severe lumbar 
rotoscoliosis and radiculitis, right L5 nerve root and L4-5 
on the right.  

On VA examination in March 1997, the veteran complained of 
intermittent numbness affecting the right medial calf and 
constant numbness in the right anterior shin.  He denied any 
weakness.  The right foot was still spared, and no tingling 
or numbness was said to be present there.  He used a cane in 
his left hand.  The posterior legs felt "okay."  Grossly 
there had been no significant change over the previous exam 
in September 1996. 

On reevaluation in June 1997 the veteran complained of 
exacerbation of low back pain following excessive usage about 
once a month.  He reported that his back became more painful 
following prolonged walking, mowing the law or doing yard 
work.  He stated that the low back pain had worsened since a 
fall in 1994 which "damaged a fusion" in the lumbar region.  
He was able to walk 1/8 mile with pain, normally being able 
to walk 1/4 mile with his usual low back discomfort.  He had 
not worked for the past 10 years.  Following an exacerbation 
of severe back pain he stated that he must rest for several 
hours and take additional Tylenol.  On arising he has 
difficulty with exacerbation of his pain and becomes somewhat 
unsteady, using his cane more carefully.  Measurements were 
taken to approximate the degree of motion in the back with an 
exacerbation.  Forward flexion was limited to 20 degrees, 
backward extension to 10 degrees, left lateral flexion to 15 
degrees and right lateral flexion to 10 degrees with no 
rotational motion to left or right.  He stated that he had 
increased numbness and cramping in the right leg which 
becomes weaker and has to be moved by hand.  On standing he 
has to use support and describes his gait as rather unsteady.  
He attempts not to walk during an exacerbation of discomfort.  
He reported that his episodes of exacerbation occur about 
once a month and during those times he notes weakness of the 
lower back and is very careful during his usual activity not 
to use his back repeatedly.  


Analysis

All relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back disability is currently evaluated as 
40 percent disabling under Code 5295.  Under Code 5295, a 40 
percent disability rating is assigned where the condition is 
severe and is characterized by listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. §4.71a, Code 
5295 (2000).  However, as a 40 percent disability rating is 
the highest schedular rating under this diagnostic code, the 
veteran can only receive a higher schedular evaluation under 
another diagnostic code.

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(2000).  Code 5292 pertains to "limitation of motion of the 
lumbar spine."  Slight limitation of motion of the lumbar 
spine is assigned a 10 percent disability rating; moderate 
limitation of motion is assigned a 20 percent disability 
rating; and severe limitation of motion warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5292 (2000).  
Under the facts of the present case, the Board would normally 
also consider Code 5292.  However, the veteran is already 
receiving the maximum benefit to which he would be entitled 
under Code 5292 and additional analysis under this code is 
therefore not necessary.

The veteran experiences pain and tenderness along the lumbar 
spine and severe limitation of motion.  However, even if 
functional loss due to such symptoms are considered, the 
evidence does not demonstrate ankylosis or disability 
comparable to unfavorable ankylosis, the basis for a 50 
percent rating under Diagnostic Code 5289.  38 C.F.R. § 4.71a 
(2000).  

Under Code 5293 a 40 percent evaluation is warranted for 
intervertebral disc syndrome manifested by severe; recurring 
attacks with intermittent relief of intervertebral syndrome.  
A higher 60 percent evaluation is appropriate for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 
(2000).

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Code 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right leg is constantly numb and the back pain 
is present daily and tends to increase in severity during 
periods of exacerbation.  Of some significance is the fact 
that the veteran has been issued a cane and uses a back 
brace.  The pain is somewhat relieved by medication but 
remains present.  The clinical medical evidence is 
inconsistent relative to the presence and degree of any 
radicular symptomatology.  For instance, an EMG study was 
negative for generalized of single nerve root neuropathy.  
Yet, VA examination reports dated in 1996 and 1997 indicate 
clinical evidence of radiculitis at L4-5.  Most recently, in 
June 1997, the veteran stated that he had increased numbness 
and cramping in the right leg which becomes weaker and has to 
be moved by hand.  On standing he has to use support and 
describes his gait as rather unsteady. He reported that his 
episodes of exacerbation occur about once a month and during 
those times he notes weakness of the lower back and is very 
careful during his usual activity not to use his back 
repeatedly.  

The veteran's stated history in conjunction with the clinical 
evidence shows that he suffers from recurrent attacks of 
lumbar radiculitis, treated with medication and conservative 
measures, with little relief between episodes.  The 
disability picture associated with the veteran's lumbar spine 
disability more nearly comports with the criteria for a 60 
percent evaluation.

Thus with due consideration to the provision of 38 C.F.R. § 
4.7 and given the significant neurological findings, the 
preponderance of the evidence shows that a 60 percent rating 
is warranted.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Code 5293 (2000).


ORDER

A 60 percent rating for abnormality of the spine and femur, 
including deformity of L4-5 with right pelvic tilt, 
compensatory rotoscoliosis and osteoarthritic changes is 
granted, subject to the regulations applicable to the payment 
of monetary awards.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

There are due process defects to address before the Board 
reviews the claim for a total disability rating based on 
individual unemployability (TDIU).  First, there is no 
evidence that the veteran completed a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) and thereforeVA must inform him of the 
information necessary to complete it.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)

The record reflects that the veteran was unemployed when he 
was examined in August 1996 and that the examiner indicated 
that the veteran's back disorder significantly impaired his 
ability to work.  After determining that the examination 
report constituted an informal claim for TDIU, the RO 
apparently did not follow up procedurally by sending the 
veteran a VA Form 21-8940.  In a rating decision dated in 
April 2000 the RO denied the claim.  At that time the veteran 
did not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  However, in view of the grant of 60 
percent rating for his back disability, he now meets the 
percentage requirements of this regulation.  Therefore, 
further action by the RO is necessary and remands the issue 
of entitlement to a TDIU.


Accordingly, the cases is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should send the veteran a VA 
Form 21-8940, (Veteran's Application for 
Increased Compensation Based on 
Individual Unemployability) for 
completion and inclusion in the claims 
folder.  The veteran should be asked to 
complete the application with sufficient 
detail as to all employment, regardless 
of income earned or length of time.  He 
should be asked to provide documentary 
evidence of the adverse impact that his 
service-connected back has had on his 
employment.  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment of all 
health care providers who may possess 
additional records pertinent to his claim 
since June 1997.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured.

4.  In the event the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully demonstrated in 
the record.  

5.  When the above-requested records have 
been obtained, to the extent possible, 
the RO should make a determination 
concerning whether further development of 
the records is appropriate, to include 
securing an opinion from a VA examiner.  
In the event the RO determines it 
necessary to obtain such opinion, the VA 
examiner should be asked to review all 
the records in the claims folder and then 
provide the rationale for all conclusions 
and opinions expressed.  An opinion as to 
whether the veteran's service-connected 
back disability impairs his ability to 
perform substantially gainful employment 
should be included in the examination 
report.  A copy of this REMAND should be 
made available to examiner as well.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to TDIU.  Full consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.340, 3.341 and 4.16 as 
they apply to the veteran's 
circumstances.  This review should 
include consideration of all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including the relevant legal criteria 
pertinent to a determination of TDIU.  
The supplemental statement of the case 
should contain a discussion of the 
reasoning employed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


